  Case: 1:17-cv-00002-DMB-DAS Doc #: 369 Filed: 11/12/19 1 of 2 PageID #: 10691



                         IN THE UNITED STATES DISTRICT COURT

                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI

                                      ABERDEEN DIVISION


 RONALDO DESIGNER JEWELRY, INC.,

                                 Plaintiff,

                         v.                                           NO. 1:17-CV-2-DMB-DAS

 JAMES B. COX and CATHERINE A. COX                                Debra M. Brown, District Judge
 d/b/a JC DESIGNS d/b/a WIRE N RINGS
 and JOHN DOE a/k/a LEROY and JOHN
 DOES Numbers 1 through 99,

                                 Defendants.




                  RESPONSE OF THE REGISTER OF COPYRIGHTS TO
                THE COURT’S REQUEST PURSUANT TO 17 U.S.C. §411(b)(2)

          The United States Copyright Office, by and through its undersigned counsel, hereby

responds to the questions posed in the Court’s Order dated July 3, 2019, (ECF #55).

          This appears to be a copyright infringement action in which an issue has arisen regarding

what effect, if any, allegedly inaccurate information would have had on the Copyright Office’s

issuance of a copyright registration. Under 17 U.S.C. §411(b)(2), the Court is required to request

the Copyright Office’s advice on the questions posed in the Court’s Order. The Response of the

Acting Register of Copyrights to the questions posed by the Court appear in Attachment A

hereto.
  Case: 1:17-cv-00002-DMB-DAS Doc #: 369 Filed: 11/12/19 2 of 2 PageID #: 10692



                                     Respectfully submitted,

                                     WILLIAM C. LAMAR
                                     United States Attorney

                               By:   JOHN E. GOUGH, JR.
                                     Assistant United States Attorney
                                     Northern District of Mississippi
                                     Mississippi State Bar No. 10351
                                     900 Jefferson Avenue
                                     Oxford, Mississippi 38655-3608
                                     Ph.: (662) 234-3351
                                     Fax: (662) 234-3318
                                     John.gough@usdoj.gov

Dated: November 12, 2019             Attorneys for Non-Party
                                     United States Copyright Office
